Case 0:19-cv-61490-JIC Document 1 Entered on FLSD Docket 06/14/2019 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO._________________

 DEBORAH ANGLEMYER,

                 Plaintiff,

 vs.

 HOLLYWOOD COMMERCIAL, LLC
 a/k/a EL RANCHO MOTEL,
 a Florida corporation, and MARK
 SAADA, individually,

             Defendants.
 ________________________________________/

                                            COMPLAINT

         Plaintiff, DEBORAH ANGLEMYER, by and through undersigned counsel, sues the

 Defendants, HOLLYWOOD COMMERCIAL, LLC a/k/a EL RANCHO MOTEL, (hereinafter,

 “Company”), and MARK SAADA, individually, (hereinafter, collectively referred to as

 “Defendants”) and alleges as follows:

         1.      Plaintiff, a former employee of the Defendants, brings this action to recover

 compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

 U.S.C. § 201 et seq.

         2.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

         3.      The unlawful employment practices alleged herein occurred and/or were committed

 within this judicial district.

         4.      At all times material hereto, Plaintiff is/was a resident of this judicial district, an

 employee of the Defendants, sui juris and otherwise within the jurisdiction of this Court.
Case 0:19-cv-61490-JIC Document 1 Entered on FLSD Docket 06/14/2019 Page 2 of 4



         5.      At all times material hereto, Defendant, Company, was the employer or former

 employer of the Plaintiff and is conducting business in this judicial district and is otherwise an

 ‘employer’ under the FLSA.

         6.      That at all times material hereto, Defendant, MARK SAADA, individually, acted

 directly in the interests of her employer, the Defendant, Company, in relation to the Plaintiff, and this

 individual Defendant exercised the requisite legal control and otherwise administered the illegal acts

 as described herein on behalf of the Defendant, Company, and is otherwise an ‘employer’ under the

 FLSA.

         7.      At all times material hereto, Defendants were and continue to be an ‘enterprise

 engaged in commerce’ within the meaning of the FLSA.

         8.      That at all times material hereto, Plaintiff was ‘engaged in commerce’ within the

 meaning of the FLSA.

         9.      Defendants have been at all times material engaged in interstate commerce, and

 Defendants’ annual gross revenues derived from this interstate commerce, upon information and

 belief, are in excess of $500,000.00 for the relevant time period.

         10.     The Plaintiff was hired by the Defendants on June 12, 2015. Throughout Plaintiff’s

 employment, Plaintiff was consistently working between 50-70 hours per week for the Defendants.

         11.     However, Plaintiff was paid on a salary basis of $300.00 per week.

         12.     Plaintiff, however, is not exempt as she was not paid the minimum salary threshold to

 qualify, nor did she have the authority to hire/fire or make decisions of importance to bind the

 company.




                                                    2
Case 0:19-cv-61490-JIC Document 1 Entered on FLSD Docket 06/14/2019 Page 3 of 4



          13.    Using the $300.00 per week would establish a regular rate of $7.50 per hour, and an

 overtime rate of $11.25 per hour for every overtime hour worked.

          14.    Fairly averaging Plaintiff’s hours at 60 per week, taking these 20 overtime hours per

 week would total $225.00 owed per week worked.

          15.    Plaintiff’s employment ended on March 11, 2019.

          16.    All records kept by the Defendants were not contemporaneously maintained and

 repeat the same handwritten times each day, which were required to be completed in this manner by

 the Defendants.

          17.    Rather, Defendants do not possess accurate time records for the Plaintiff.

                                            COUNT I
                                         FLSA - COMPANY

          Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 17

 above.

          18.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

 hours per work week pursuant to the FLSA.

          19.    By reason of the intentional, willful and unlawful acts of the Defendant, Company in

 violation of the FLSA, Plaintiff has suffered damages.

          WHEREFORE, Plaintiff demands judgment against the Defendant, Company for all

 damages and relief under the FLSA, including liquidated damages (and/or pre-judgment interest),

 attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                           COUNT II
                                       FLSA–MARK SAADA

          Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 17 of


                                                   3
Case 0:19-cv-61490-JIC Document 1 Entered on FLSD Docket 06/14/2019 Page 4 of 4



 this Complaint.

        20.     Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

 hours per work week pursuant to the FLSA.

        21.     By reason of the intentional, willful and unlawful acts of the Defendant, MARK

 SAADA in violation of the FLSA, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands judgment against the Defendant, MARK SAADA for all

 damages and relief under the FLSA, including liquidated damages (and/or pre-judgment interest),

 attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                      DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all counts.

        Dated: June 14, 2019.                          Respectfully submitted,

                                                       Law Offices of Levy & Levy, P.A.
                                                       1000 Sawgrass Corporate Parkway, Suite 588
                                                       Sunrise, Florida 33323
                                                       Telephone: (954) 763-5722
                                                       Facsimile: (954) 763-5723
                                                       Counsel for Plaintiff

                                                       /s/ Chad Levy
                                                       CHAD E. LEVY, ESQ.
                                                       chad@levylevylaw.com
                                                       Secondary: assistant@levylevylaw.com
                                                       F.B.N.: 0851701
                                                       DAVID M. COZAD, ESQ.
                                                       david@levylevylaw.com
                                                       F.B.N.: 333920




                                                   4
